DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the phrase “at least” renders the scope of the claim unclear because the potential number and type of different materials is unbounded. 
In claim 10, it is unclear how a single dimple creates a “line” of contact (totaling three lines of contact as claimed). It appears a dimple would result merely in a point of contact in addition to the previously set forth two lines of contact. 
	In claim 15, the rod is not available as an “additional” element to select from, as parent claim 13 already positively recites the rod. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (2005/0131410; cited by Applicant) in view of Vienney et al. (“Vienney”; 2005/0240180).
Regarding claim 1, Lin discloses a method of treating a spine of a patient (para. 0001), said method comprising: 
providing a rod coupler system 10 (Fig. 1); 
securing the rod coupler system to an area of the spine through a bone fastener 40, wherein the rod coupler system includes: 
a coupling body 30 having the bone fastener 40 disposed therethrough, the coupling body having at least two sidewalls (Fig. 1) that define two upwardly extending arms (id.) that define two slots 31 capable of receiving an elongate rod 20; 
a saddle 50 having a first side (bottom) of the saddle abutting the bone fastener 40 within the coupling body 30, and a second side (top) of the saddle opposite the first side, the second side having a concave portion 54 (both radial sides) configured to abut the elongate rod 20 the saddle having a first end (lateral extension near 53) and a second end opposite thereto, at least a portion of the first end of the saddle extending into one of the two slots 31 (Fig. 1); and
an elongate rod 20.
Lin does not disclose the second end of the saddle extending into the other of the two slots or the concave portion abutting the rod along two lines of contact between the saddle and the rod. 
Vienney also discloses a method of treating a spine (para. 0001) and teaches that a saddle 3 can have two lateral extensions (see Figs. 1, 3 and 4) such that each extends into a slot between two upwardly extending arms 10, 11. This configuration creates a stable connection between components. In addition, Vienney teaches that the saddle insert radius 32 (Fig. 2) can be smaller than a radius of a rod to create two lines of contact for additional security against unclamping of the assembly (para. 0041).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the method of Lin with the body and saddle configured with two lateral extensions (ends) on the saddle such that each end extends into a slot, in view of Vienney, to create a stable connection between the components. It also would have been obvious to have performed the method of Lin with a saddle having a radius smaller than that of the rod to create two lines of contact, in view of Vienney, for additional security against unclamping of the assembly.
Regarding claim 2, the concave portion 54 (both radial sides) of the saddle 50 of Lin, as modified by Vienney is shaped so as to substantially correspond to a portion of surface area of the elongate rod 20.  
Regarding claim 3, the rod coupler system 10 further includes a locking cap 61 and a set screw 62 disposed in the locking cap (Fig. 1).  
Regarding claim 4, the bone fastener 40 is a pedicle screw (Fig. 1 and para. 0001).  
Regarding claim 5, the rod coupler system further includes at least one additional component such as a locking cap 61, set screw 62, and rod 20 (Fig. 1). 
Claims 8, 9, 11-16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molz, IV et al. (“Molz”; 7,625,394) in view of Vienney et al. (“Vienney”; 2005/0240180).
Regarding claim 8, Molz discloses a method of treating a spine of a patient (e.g., col. 1, lines 25-43), said method comprising: 
providing a coupling system (Fig. 4);
securing the coupling system to an area of the spine through a bone fastener 112 (Fig. 4), wherein the coupling system includes: 
a saddle 150 including: a first side (top) configured to be detachably attached to a locking cap 40 for a coupling body 20; and 
a second side (bottom) opposite the first side of the saddle, the second side of the saddle having a concave portion configured to abut a first end of an elongate rod 60 (Fig. 2); 
a saddle insert 130 including: a first side (bottom) configured to be engaged with the bone fastener 112 for the coupling body 20; and 
a second side (top) opposite the first side of the saddle insert, the second side of the saddle insert having a concave portion (Fig. 4) configured to abut a second end of the elongate rod 60 (Fig. 2).
Molz does not disclose the concave portion of the saddle or saddle insert being configured to abut the elongate rod along two lines of contact between the saddle or saddle insert and the elongate rod. 
Vienney also discloses a method of treating a spine (para. 0001) and teaches that a saddle radius 32 (Fig. 2) can be smaller than a radius of a rod to create two lines of contact for additional security against unclamping of the assembly (para. 0041).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the method of Molz with the saddle and saddle insert having a radius smaller than that of the rod to create two lines of contact, in view of Vienney, for additional security against unclamping of the assembly.

Regarding claim 9, the saddle 150 (Fig. 4) and saddle insert 130 (Fig. 4) of the method of Molz as modified by Vienney has a radius that is smaller than a radius of the elongate rod 60 (Fig. 2 of Molz) (see claim 8, supra).
Regarding claim 11, the coupling system of the combination includes a cap 40 attached to the saddle 150 at portion 55, wherein the saddle can rotate independently from the cap (see Fig. 4). 
Regarding claim 12, the coupling system of the combination includes a cap 40 attached to the saddle 150 at portion 55, wherein the saddle is rotated when the cap is rotated (e.g., when attaching and moving the parts prior to final assembly and before the saddle engages the rod).  
Regarding claim 13, Molz discloses a method of treating a spine of a patient (e.g., col. 1, lines 25-43), said method comprising: 
providing a rod coupler system (Fig. 4);
securing the rod coupler system to an area of the spine through a bone fastener 112 (Fig. 4), wherein the rod coupler system includes: 
a coupling body 20 having the bone fastener 112 disposed therethrough, the coupling body having at least two sidewalls (Fig. 4) that define two upwardly extending arms (Fig. 4) that define two slots therebetween capable of receiving an elongate rod 60 (Fig. 2); 
a locking cap 40 adapted for attachment to said coupling body 20; and 
a saddle 150 having a first side (top) of the saddle abutting the locking cap 40, and a second side (bottom) of the saddle opposite the first side, the second side having a concave portion (Fig. 4) configured to abut an elongate rod 60 (Fig. 2), the saddle having a first end (Fig. A, below) and a second end (id.), at least a portion of each of these ends of the saddle 150 extending into one of the two slots; and 
an elongate rod 60 (Fig. 2).  


    PNG
    media_image1.png
    577
    555
    media_image1.png
    Greyscale



Molz does not disclose the concave portion of the saddle being configured to abut the elongate rod along two lines of contact between the saddle and the elongate rod. 
Vienney also discloses a method of treating a spine (para. 0001) and teaches that a saddle radius 32 (Fig. 2) can be smaller than a radius of a rod to create two lines of contact for additional security against unclamping of the assembly (para. 0041).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the method of Molz with the saddle having a radius smaller than that of the rod to create two lines of contact, in view of Vienney, for additional security against unclamping of the assembly.
Regarding claim 14, the concave portion of the saddle 150 (Fig. 4) is shaped so as to correspond to a portion of surface area of the elongate rod 60 (Fig. 2).  
Regarding claim 15, the rod coupler system further includes at least an additional element such as a rod 60 (Fig. 2) and a set screw (integrally attached to the bottom of locking cap 40; Fig. 4). 
Regarding claim 16, the bone fastener comprises a pedicle screw 112 (Fig. 4 and, e.g., col. 1, lines 25-43).
Regarding claim 19, the saddle 150 is rotated independently from the locking cap 40, as the connection 55 is smooth and allows for rotation (Fig. 4).
Regarding claim 20, the saddle 150 is rotated when the locking cap 40 is rotated (e.g., when attaching and moving the parts prior to final assembly and before the saddle engages the rod).  
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (2005/0131410; cited by Applicant) in view of Vienney et al. (“Vienney”; 2005/0240180), as applied to claim 1, and further in view of Trieu (2012/0109207).
Regarding claims 6 and 7, the combination of Lin and Vienney discloses the claimed method except for the elongate rod being formed of PEEK or being a composite rod formed of at least two materials, one being PEEK. 
Trieu teaches that spinal rods can be formed from PEEK, and composites of two materials such as PEEK and titanium, to provide a lower modulus of elasticity and prevent stress shielding and stress localization leading to fracture and other damage (see, e.g., paras. 0001, 0003, 0006, 0019, 0020, 0044 and claims 1, 4 and 5). 
Therefore, it would have been further obvious to have formed the rod of the combination of Lin and Vienney from PEEK or composites of two materials such as PEEK and titanium, in view Trieu, to provide a lower modulus of elasticity and prevent stress shielding and stress localization leading to fracture and other damage.
Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molz, IV et al. (“Molz”; 7,625,394) in view of Vienney et al. (“Vienney”; 2005/0240180), as applied to claim 13, and further in view of Trieu (2012/0109207).
Regarding claims 17 and 18, the combination of Molz and Vienney discloses the claimed method except for the elongate rod being formed of PEEK or comprising a titanium rod pressed into a PEEK tube.
Trieu teaches that spinal rods can be formed of PEEK, including a titanium rod pressed into a PEEK tube, to provide a lower modulus of elasticity and prevent stress shielding and stress localization leading to fracture and other damage (see, e.g., paras. 0001, 0003, 0006, 0019, 0020, 0044 and claims 1, 4 and 5). 
Therefore, it would have been further obvious to have formed the rod of the combination of Molz and Vienney of PEEK, including a titanium rod pressed into a PEEK tube, to provide a lower modulus of elasticity and prevent stress shielding and stress localization leading to fracture and other damage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773